Citation Nr: 0802402	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran was exposed 
to herbicides during his time in service.

2.  The veteran was not diagnosed with diabetes mellitus for 
many years following service, and the evidence fails to link 
the veteran's diabetes mellitus to his time in service.

3.  The evidence fails to link any knee disability with the 
veteran's time in service.

4.  The evidence fails to link any leg disability with the 
veteran's time in service.

5.  The evidence fails to link any eye disability with the 
veteran's time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Criteria for service connection for a bilateral leg 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Criteria for service connection for an eye disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Diabetes mellitus

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

The veteran currently has diabetes mellitus, which was 
diagnosed several decades after he served in the Marine 
Corps.

While the veteran served for two years during the Vietnam 
Era, he was never actually stationed in the Republic of 
Vietnam.  However, the veteran nevertheless believes that he 
was exposed to Agent Orange while in service.  The veteran 
theorized this occurred in California where his job included 
assisting in the loading and unloading of cargo planes as 
they returned from Vietnam.  The veteran testified that on 
one occasion he was ordered to move metal canisters which 
smelled like insecticide into the warehouse.  He stated that 
the canisters had a foul smell and that eventually they 
removed the canisters to a Navy site for disposal.  The 
veteran stated that he believes the canisters contained Agent 
Orange, although he indicated that he was never specifically 
told what was inside the canisters as his commanding officer 
simply stated that it was poison.  

A review of the veteran's claims file is void of any 
evidence, aside from his own testimony, that he was exposed 
to Agent Orange.  While the veteran indicated that he 
remembered a smell of insecticide, this recollection decades 
later is too tenuous to make it as likely as not that the 
veteran was exposed to Agent Orange, and no other evidence 
has been presented to support the conclusion that he was 
exposed to Agent Orange.  Thus, the evidence the veteran was 
exposed to Agent Orange is nothing more than his speculation 
which is insufficient to establish the contention as fact.  

As such, the evidence fails to show that the veteran was 
exposed to herbicides while in service, and therefore 
presumptive service connection for diabetes mellitus is not 
available.

There is also no evidence to show that service connection for 
diabetes mellitus is warranted on a direct basis.  While the 
veteran indicated in his substantive appeal that he believed 
his diabetes mellitus began while he was in service, he has 
provided no medical evidence to support his assertion.  The 
medical evidence of record demonstrates that the veteran was 
not diagnosed with diabetes mellitus for several decades 
after he was discharged from service and his service medical 
records are void of any diagnosis of diabetes while he was in 
service.  The veteran's claims file is also void of any 
medical opinion of record suggesting that the veteran's 
diabetes mellitus is related to his time in service. 

As such, the criteria for service connection for diabetes 
mellitus have not been met on either a direct or a 
presumptive basis, and the veteran's claim is therefore 
denied.

Bilateral knee/leg disability

The veteran testified that he injured his knees while in 
training at Camp Hamilton.  He stated that he did not know 
what had happened, but he passed out one morning, and when he 
awoke his legs were swollen from his knees to his ankle.  
However, he denied receiving any treatment, other than a 
large pair of tennis shoes.  The veteran also suggested that 
his knees might have been injured when he was given a 
"Chinese torture" by his drill instructors.

The service medical records are void of any evidence that the 
veteran ever sought treatment for either knee or leg problems 
while in service.  Furthermore, following service, the 
veteran indicated that he did not even seek treatment for his 
lower extremities until he turned 50, several decades after 
service.  Following service, the veteran also testified that 
he worked for 23 years as an electrician and manual laborer 
in an Army supply depot.

In January 2005, the veteran's private doctor wrote a letter 
indicating that in September 2004 the veteran had developed 
symptoms in his lower back and lower extremities that 
involved numbness, tingling, and severe pain; which had 
prevented the veteran from working.  The doctor indicated 
that the veteran had been diagnosed with L5-S1 
spondylolisthesis with scar tissue that was causing foraminal 
stenosis.  The doctor also indicated that the veteran had 
been employed for roughly 25 years as an electrician at the 
Army depot; and noted that in addition to the back condition, 
the veteran also had hypothyroidism, diabetes mellitus, 
osteoarthritis, cerebrovascular disease, and peripheral 
vascular disease.

A treatment record from November 2004 noted that the veteran 
had pain that began in his back and radiated to his lower 
extremities.  A note from May 2005 indicated that the veteran 
had been a power lifter in his earlier years, and he had 
performed manual labor as part of his employment.

In his fully favorable decision from the Social Security 
Administration, it was noted that the veteran had leg pain 
due to peripheral vascular disease.

While the veteran believes that his current lower extremity 
pain in his knees and legs is related to his time in service, 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
leg/knee pain and his time in service.  

The veteran is competent to relate the events that occurred 
in service, such as the infliction of "Chinese torture."  
However, the lack of any medical treatment for leg or knee 
problems either during service or for many years after 
service undermines the probative value of the veteran's 
contention that his current leg pain is related to his time 
in service.

The veteran's service medical records are void of any 
complaints of, or treatment for, any leg or knee pain, and 
his lower extremities were found to be normal at separation.  
Following service, the veteran worked for more than twenty 
years as an electrician and manual laborer.  For many years, 
the veteran voiced no complaint about pain in his lower 
extremities, and his claims file is void of any treatment for 
his lower extremities until more than two decades after being 
discharged from service.  Furthermore, the veteran's claims 
file is void of any suggestion from a medical professional 
that the veteran's current disability is in anyway related to 
the veteran's time in service.  

As such, the criteria for service connection have not been 
met with respect to either the veteran's knees or legs, and 
these claims are therefore denied.

Eye disability

At his hearing, the veteran testified that he had an eye 
problem within a year of being out of the service; but he did 
not go into any more specifics than "problem."  He 
indicated that his prescription was always changing; and he 
did not know how he injured his eyes in service, but stated 
that when he got out of the military he needed glasses.  The 
veteran was informed at his hearing that wearing glasses was 
not an impairment; nevertheless, he stated that after years 
of seeing optometrists, he was eventually told that the 
nerves in his eyes were problematic.  Unfortunately, these 
private medical records, dating back reportedly into the 
early 1980s, are unavailable.

There is a treatment record from 1999, that showed the 
veteran had an operation on his right eye due to his thyroid 
problem in 1984, but this appears to be based on the 
veteran's reported history and not on any review of past 
medical records.  

Regardless, the veteran's service medical records fail to 
show any eye complaints during service.  On the veteran's 
separation physical, the veteran's eyes were normal, he had 
20/20 vision in both eyes, and he passed the color vision 
test.  There is also no evidence of any thyroid condition in 
service; and the veteran is not service-connected for any 
thyroid related disability.

While the veteran may have had eye surgery in the 1980s, no 
medical evidence has been submitted showing that the veteran 
has an eye disability that was either caused by or began 
during his military service.  Indeed, during his hearing when 
the veteran was asked whether he had a current eye 
disability, he failed to list any specific disability.

While the veteran believes that he currently has an eye 
disability that is related to service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the diagnosis of 
a current eye disability.  

As the evidence fails to relate a current eye disability to 
the veteran's time in service, the criteria for service 
connection have not been met, and the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in October 2003, which informed the veteran of 
the first three elements required by the Pelegrini II Court 
as stated above.  The veteran also indicated in an April 2006 
statement that he had no other evidence to give VA to 
substantiate his claim.  As such, it is apparent that the 
veteran had actual knowledge of the need to provide any 
evidence in his possession; and therefore, any failure to 
specifically inform him of this is considered to be harmless 
error.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
the veteran's service medical records.  Efforts were also 
undertaken to obtain additional private records, but the 
information provided by the veteran was insufficient to 
contact the specific doctor, and the veteran failed to 
provide a correct address in response to VA's request.  The 
veteran also testified at a hearing before the Board, where 
he indicated that many of the treatment records from the 
early 1980s were not available.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for an eye disability is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


